In an action to set aside an appropriation of land made by respondent for parkway purposes, under section 676-a of the Conservation Law, the complaint was dismissed on the ground that it fails to state facts sufficient to constitute a cause of action and on the further ground that the court does not have jurisdiction of the subject matter. Appellant contends that a portion of the land taken is not for authorized purposes and that the issue of necessity for the taking is for the court. Order unanimously *672affirmed, with $10 costs and disbursements. If it be assumed that the court may determine the issue of necessity for the taking, the complaint nevertheless fails to allege facts sufficient to tender an issue in that respect. Present — Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ. [204 Misc. 232.]